CLIFFORD, J„
with whom LEVY, J., joins concurring in part and dissenting in part.
[¶ 17] I concur in the Court’s conclusion that the decision of the hearing officer must be vacated, but I disagree that Me. W.C.B. Rule, ch. 4, § 2(6)(B) violates 39-A M.R.S.A. § 312(2) (2001). I would vacate the decision because, in my view, the hearing officer should not have relied on the opinion of the independent medical examiner to deny Joseph Lydon’s petition for award.
I. CONSTRUING THE STATUTE
[¶ 18] Disqualification of an independent medical examiner is covered by Me. W.C.B. Rule, ch. 4, § 2(6), which provides in pertinent part:
6. Disqualification and Disclosure in Individual Cases.
A. The independent medical examiner in a case may not be the employee’s treating health care provider and may not have treated the employee with respect to the injury for which the *799claim is being made or benefits are being paid.
B. A physician who has examined the employee at the request of an insurance company, employer, or employee in accordance with 39-A M.R.S.A. § 207 during the previous 52 weeks is not eligible to serve as the independent medical examiner.
[¶ 19] The Court concludes that section 2(6)(B) of chapter 4 violates 39-A M.R.S.A. § 312(2). The Court reads section 312(2) as unambiguously precluding for eligibility to serve as an IME a physician who, during the previous year, has examined any employee in accordance with section 207 of title 39-A. I disagree.
[¶ 20] In my view, the language of section 312(2) is not free of ambiguity and is susceptible of more than one interpretation. See Competitive Energy Servs., LLC v. Pub. Utils. Comm’n, 2003 ME 12, ¶ 15, 818 A.2d 1039, 1046 (statute ambiguous if language is reasonably susceptible of different interpretations). The “an employee” language in section 312 can be construed as referring to the specific employee whose case is before the Board, or to any employee. I would agree with the Court that the rule would violate section 312 if, in section 312(2), the Legislature had chosen to use the language “any employee,” as opposed to “an employee.”7
[¶ 21] In promulgating chapter 4, section 2(6) of its rules, the Workers’ Compensation Board construed section 312(2) as disqualifying a physician from eligibility as an independent medical examinér only if the physician treated or examined the employee whose case was before the Board. We defer to the Board’s construction of the Workers’ Compensation Act “unless the statute plainly compels a different result.” Jordan v. Sears, Roebuck & Co., 651 A.2d 358, 360 (Me.1994) (internal quotations omitted). This rule is in keeping with the general rule that the construction of a statute by the administrative agency over which it has jurisdiction is entitled to great deference and will be upheld “unless the statute plainly compels a contrary result.” Competitive Energy Servs., 2003 ME 12, ¶ 15, 818 A.2d at 1046 (internal quotations omitted); Wood v. Superintendent of Ins., 638 A.2d 67, 70 (Me.1994) (internal quotations omitted).
'[¶ 22] Moreover, assuming arguendo, that the statuté had to be interpreted contrary to the interpretation given to it by the Board, the result would limit the number of physicians who possess the qualifications to testify about workplace injuries, who would be eligible to qualify as IMEs. *800Maine is not a large state, and does not have an unlimited number of available physicians. The Board’s construction, in promulgating the rule, avoids such a limiting result.
II. DISQUALIFYING THE IME PHYSICIAN
[¶ 23] Although I would defer to the Board’s rulemaMng authority, I would conclude that, in the present case, the hearing officer acted beyond his discretion in accepting and relying on the testimony of the physician who was designated as the IME, given the doctor’s steadfast refusal to answer reasonable and pertinent questions concerning his ties to industry.
[¶ 24] The Board rules provide guidance as to what factors may be relevant to the disqualification issue:
The independent medical examiner must disclose potential conflicts of interest that may result from a relationship(s) with industry, insurance companies, and labor groups. A potential conflict of interest exists when the examiner, or someone in their immediate family, receives something of value from one of these groups in the form of an equity position, royalties, consultant-ship, funding by a research grant, or payment for some other service. If the independent medical examiner performs equivalent examinations as an employee of another organization, potential conflicts of interest may arise from that organization’s contracts with industry, insurance companies, and labor groups.
Me. W.C.B. Rule, ch. 4, § 2(6)(C).
[¶ 25] We have previously upheld a hearing officer’s disqualification of an IME for excessive ties to industry. In Laskey v. S.D. Warren Co., 2001 ME 103, ¶¶ 12-14, 774 A.2d 358, 361-62, the hearing officer disqualified an IME on the basis of evidence of bias that came out during the hearing. The record in Laskey suggested that the IME had conducted numerous non-IME examinations.
[The IME] at his deposition indicated that: (i) in the fifty-two weeks prior to the examination of Laskey, [the IME] performed, on average, between ten and twelve medical examinations per week; (ii) between 90% and 95% were section 207 examinations; and (iii) 95% of those examinations were for “insurance companies, employers or defense counsel.” [The IME] testified that he charges $850 per examination, on average, and earns roughly $240,000 per year from medical exams. In addition, [the IME] testified that he earns roughly $90,000 per year treating employees and patients as medical director of the occupational health clinic at Goodall Hospital in Sanford. [The IME] also testified that he has acted as a consultant to five significant southern Maine employers.
Id. ¶ 13, 774 A.2d at 361-62 (footnotes omitted). We noted: “Taking [the IME’s] testimony, estimating an average of ten to twelve medical exams a week, at his stated average fee of $850 per examination, would calculate to in excess of $400,000 per year from medical examinations.” Id. ¶ 13 n. 5, 774 A.2d at 361.
[¶ 26] In order to determine an IME’s potential bias, the hearing officer should, at a minimum, have information concerning (1) how many section 207 examinations were performed by the IME in the preceding fifty-two weeks and on whose behalf; (2) how much money was received in the performance of those examinations; (3) how much of the doctor’s total income is related to these examinations; and (4) whether and how often the doctor has performed IMEs for the particular employer or employee or insurer or law firms involved in the present case. Other areas of inquiry could include (1) whether a member of the IME’s immediate family has substantial ties to industry that may reflect bias; (2) the number of examina*801tions an IME may have performed outside the workers’ compensation context and for whom; (3) whether the IME has received “something of value” from “industry, insurance companies, and labor groups” “in the form of an equity position, royalties, consultantship, funding by a research grant, or payment for some other service;” or (4) whether the IME “performs equivalent examinations as an employee of another organization,” and the extent of “that organization’s contracts with industry, insurance companies, and labor groups.” Me. W.C.B. Rule, ch. 4, § 2(6)(C).
[¶27] It is apparent from the record that the IME in this case made a deliberate choice not to answer specific questions concerning his ties to industry.8 A hearing officer cannot perform the essential function of determining IME bias if the IME refuses to cooperate with a reasonable inquiry into his or her ties to industry or labor.9 Because of the importance of the IME to workers’ compensation practice, I would conclude that the refusal of the physician to cooperate, together with his professions of ignorance concerning basic financial and business matters, create the appearance of bias and were grounds for his disqualification without the necessity of obtaining further evidence.

. The Act frequently uses the phrase “an employee” in a way that can be construed as referring to a specific employee and not “any employee.” For example, the basic entitlement provision of 39-A M.R.S.A. § 201 (2001) provides: "If an employee ... receives a personal injury arising out of and in the course of employment ... the employee must be paid compensation and furnished medical and other services ....” 39-A M.R.S.A. § 201(1) (emphasis added); see also 39-A M.R.S.A. § 201(6) (stating that "[i]f an employee suffers a work-related injury ... the employee’s rights and benefits ... must be determined by the law in effect at the time of the prior injury”) (emphasis added). The section 202 "intoxication defense" applies to "an employee when it is proved that the injury or death was occasioned by the employee's willful intention to bring about the injury or death of the employee or of another.” 39-A M.R.S.A. § 202 (2001) (emphasis added). Section 206 also uses "an employee” and "the employee” in a similar manner. 39-A M.R.S.A. §§ 206, 312(2) (2001 & Supp.2003).. Section 207, which provides for medical examinations for purposes of litigation, applies to “/q/n- employee being treated by a health care provider of the employee’s own choice.” 39-A M.R.S.A. § 207 (Supp.2003) (emphasis added). There are numerous other instances in the Act where the term "an employee” can reasonably be understood to mean a specific employee, including section 312(2).


. The doctor in Laskey took a similar approach. As we stated in that case:
Prior to the deposition, [the employee] posed several questions through interrogatories seeking information regarding [the IME’s] industry ties and examinations in workers' compensation proceedings in the preceding fifty-two weeks. |The IME] refused to answer the interrogatories, stating at his deposition that the interrogatories were: "a waste of my time, and I have more important things to do with my time than that, and so does my staff.”
2001 ME 103, ¶ 12, 774 A.2d at 361.


. The hearing officer appears also to have had concerns about the IME’s refusal to provide information, but suggested that the employee waived his ability to challenge the doctor based on bias, because the employee "continued with his deposition.” We agree with Lydon that Lydon’s failure to discontinue the deposition should not be considered a waiver of his objection to the IME on the basis of bias.